               Case 5:20-po-00516-MLC Document 13 Filed 07/02/21 Page 1 of 5

                                                                                                                 FILED




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF WYOMINGU.S. Magistrate
                                                         3:10 pm, 6/30/21
                                                                      Judge

             UNITED STATES OF AMERICA
                                                                                            5:21-PO-00221-MLC-1
                                          vs                            Case Number(s):

                                                                                     Defendant's Attorney(s)
                              Nikki S Hess                                                  Waived

                                 AMENDED1 JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT pled guilty to violation E1057369.
ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following
offense(s):
                                                                                     Date Offense
                                                                                                     Violation Number
         Title and Section                          Nature of Offense                 Concluded
                                               Operating a motor vehicle in
                                                excess of the posted speed
         36 CFR 4.21(c)                                                              05/03/2021         E1057369
                                                 limit (93 mph in 55 mph
                                                           zone)
The defendant is sentenced as provided in pages 2 through 5 of this Judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.
Violation E1057370 is dismissed with prejudice on the motion of the United States.
IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this
district within 30 days of any change of residence or mailing address until all fines, restitution,
costs, and special assessments imposed by this judgment are fully paid.

Defendant's USM No: N/A                                                       June 23, 2021
                                                                              Date of Imposition of Sentence


                                                                              Mark L. Carman
                                                                              United States Magistrate Judge

                                                                              Date




1   specify jail release time and date.

WY 56                                                                                                      Rev. 11/05/2020
          Case 5:20-po-00516-MLC Document 13 Filed 07/02/21 Page 2 of 5




                                    IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of two days. To be released at 9:00am on 6/25/2021.

The defendant is remanded to the custody of the United States Marshal.


                                         RETURN

        I have executed this Judgment as follows:
_____________________________________________________________________________
_____________________________________________________________________________
_____________________________________________________________________________
_____________________________________________________________________________


        Defendant delivered on ________________ to _______________________ at
__________________________________________ , with a certified copy of this Judgment.


                                                    ______________________________
                                                    United States Marshal


                                              By: ______________________________
                                                  Deputy Marshal




Nikki S Hess                                                                         Page 2 of 5
5:21-PO-00221-MLC-1                                          AMENDED JUDGMENT AND COMMITMENT
          Case 5:20-po-00516-MLC Document 13 Filed 07/02/21 Page 3 of 5




                            UNSUPERVISED PROBATION

The defendant is hereby placed on unsupervised probation for a term of two years.

While on probation, the defendant shall not commit another federal, state, tribal, or local crime.

While on probation, the defendant shall not illegally possess a controlled substance.
Revocation of probation is mandatory for possession of a controlled substance.

The defendant shall make special assessment, processing fee and fine payments as ordered by
the Court and is required to notify the Court of any material change in the defendant's economic
circumstances that might affect the defendant's ability to meet these monetary obligations.

The defendant is ban from entering Yellowstone National Park (including HWY 191) for two
years.




Nikki S Hess                                                                            Page 3 of 5
5:21-PO-00221-MLC-1                                             AMENDED JUDGMENT AND COMMITMENT
          Case 5:20-po-00516-MLC Document 13 Filed 07/02/21 Page 4 of 5




                                 FINANCIAL PENALTIES
The defendant shall pay the following total financial penalties in accordance with the schedule of
payments set out below.
  Citation     Assessment Processing     Restitution      Community         Fine       Total Amount
  Number                     Fee                            Service                         Due
                                                           Payment
 E1057369         $10.00    $30.00                                         $500.00         $540.00
  NOTES:

   Totals:        $10.00    $30.00                                         $500.00        $540.00



       FINE, RESTITUTION, and COMMUNITY SERVICE PAYMENT
The fine and/or restitution includes any costs of incarceration and/or supervision. The fine,
which is due immediately, is inclusive of all penalties and interest, if applicable. Restitution, if
applicable, is for response, assessment, restoration and monitoring activities for injuries to park
system resources.

The defendant shall pay interest on any fine and/or restitution of more than Two Thousand Five
Hundred Dollars ($2,500.00), unless the fine and/or restitution is paid in full before the fifteenth
day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the below payment
options are subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).




Nikki S Hess                                                                              Page 4 of 5
5:21-PO-00221-MLC-1                                               AMENDED JUDGMENT AND COMMITMENT
          Case 5:20-po-00516-MLC Document 13 Filed 07/02/21 Page 5 of 5




                              SCHEDULE OF PAYMENTS
Payments shall be applied in the following order: (1) assessment; (2) restitution; (3) fine
principal; (4) cost of prosecution; (5) interest; (6) penalties.

The total fine and other monetary penalties shall be due in full immediately.


                      MONETARY OBLIGATIONS / FORFEIT PROPERTY



 $540.00 due in full not later than 06/01/2022, payable to the Central Violations Bureau, P.O.
Box 780549, San Antonio, TX 78278. Payment(s) can also be made at www.cvb.uscourts.gov
or by calling (800) 827-2982, and shall reference the defendant’s violation number E1057370,
5:21-PO-00221-MLC-1 .




Nikki S Hess                                                                             Page 5 of 5
5:21-PO-00221-MLC-1                                              AMENDED JUDGMENT AND COMMITMENT
